IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-40897
                          Conference Calendar



JOE R. WALKER,

                                           Plaintiff-Appellant,

versus

SHERRY DICKENS , Property Officer;
VONDA PAGITT, Correctional Officer IV,

                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:01-CV-92
                       - - - - - - - - - -
                        February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Joe R. Walker, Texas prisoner # 435844, appeals the

dismissal as frivolous of his 42 U.S.C. § 1983 complaint pursuant

to 28 U.S.C. § 1915(e)(2).    Walker asserts that prison officials

retaliated against him for filing grievances and that his due

process rights were violated when he was not afforded the

opportunity to properly store his property prior to its

confiscation, in accordance with prison rules and procedures.

For the first time, Walker also argues that his First Amendment


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40897
                                -2-

rights were violated.   New allegations may not be raised and will

not be addressed for the first time on appeal.   Leverette v.

Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999), cert.

denied, 528 U.S. 1138 (2000); Reeves v. Collins, 27 F.3d 174, 177

(5th Cir. 1994).   Accordingly, we decline consideration of

Walker’s First Amendment argument.

     Walker’s due process argument fails to state a

constitutional claim cognizable under 42 U.S.C. § 1983.   See

Myers v. Klevenhagen, 97 F.3d 91, 94 (5th Cir. 1996).

Furthermore, Walker fails to demonstrate that the appellees were

retaliating against him when they confiscated his property.     See

McDonald v. Steward, 132 F.3d 225, 231 (5th Cir. 1998); Johnson

v. Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997); Whittington v.

Lynaugh, 842 F.2d 818, 819 (5th Cir. 1988).

     AFFIRMED.